Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 21, 25-27, 29-36, 51 and 53 are allowable. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jonathan Caplan on Saturday, December 18, 2021.
The application has been amended as follows: 
Claim 38, (canceled).
Claim 39, (canceled).
Claim 40, (canceled).
Claim 41, (canceled).
Claim 42, (canceled).
Claim 43, (canceled).
Claim 44, (canceled).
Claim 45, (canceled).
Claim 46, (canceled).
Claim 47, (canceled).
Claim 48, (canceled).
Claim 49, (canceled).
Claim 50, (canceled).
Claim 52, (canceled).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Gabbay U.S. Patent 6,517,576 discloses a monocusp bioprosthetic valve for implantation into a human subject comprising a biological tissue from a porcine source having a single leaflet from an aortic heart valve and a patch including tissue contiguous with the single leaflet. However, Gabbay does not expressly disclose nor render obvious wherein the single leaflet includes a natural sinus of the aortic heart valve and is configured to function under low-flow, low-pressure conditions of a human deep venous system. In addition, Gabbay does not expressly disclose nor render obvious the patch of tissue is attached to a tube or conduit configured for attachment to a host vein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774